Mr. Justice MacLeary
delivered the opinion of the court.
In this case the defendant was indicted for murder in the second degree and convicted of voluntary manslaughter. From the judgment of conviction, which was rendered on May 15, 1912, he took an appeal to this court, and the record was filed here on the 9th day of August following. No counsel appeared in this court for the accused, and. there is not in the record either bill of exceptions or statement of the case; but the transcript contains a copy of the instructions given by the court to the jury, of the accusation, the verdict, and the judgment, all of which, constituting the record, have had careful consideration. After delivering the charge the trial court inquired of the respective parties whether they wished to submit .any instructions in writing to the jury. None being *800presented, the case was submitted on the charge of the court. This charge confines the jury, in considering their verdict, to murder in the second degree and to voluntary homicide. The facts warrant such limitation, and the charge, which is full and explicit, is as favorable to the accused as he could reasonably ask. On careful examination of the whole record no material error is found to have been committed in the court below. This being the case, judgment should be in all things affirmed.

Affirmed.

Chief Justice'Hernández and Justices Wolf, del Toro and Aldrey concurred.